DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claim(s) 1-6, 8, 9, 12-14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/129920.  WO ‘920 teaches A system for rotating detonation combustion [continuous detonation, see abstract and note the prior art, including Bykovsky, cited on pages 1-2 are in the field of rotating detonation], the system comprising: an inner wall 3 and an outer wall 2 each extended around a centerline axis [dashed lines in Fig. 1a], wherein a detonation chamber is defined between the inner wall [Fig. 2] and the outer wall [Fig. 1, 2 – middle and right]; and an iterative structure 4 positioned at one or both of the inner wall or the outer wall [Figs. 1, 2], wherein the iterative structure comprises a first threshold structure corresponding to a first pressure wave attenuation and a second threshold structure corresponding to a second pressure wave attenuation, wherein the iterative structure provides for pressure wave strengthening along a first circumferential direction in the detonation chamber and pressure wave weakening along a second circumferential direction opposite of the first circumferential direction [note that this is a zero sum situation in that when wave rotation is strengthened in one direction it is simultaneously weakened in the other] to sustain one or more unidirectional or co-directional rotating [detonation] pressure waves and wherein the first circumferential direction corresponds to a desired direction of pressure wave propagation in the detonation chamber [hot spots created in detonation chamber strengthen pressure wave propagation];  wherein the iterative structure comprises an arcuate portion, wherein the arcuate portion comprises the first threshold structure and the second threshold structure [any number of element 4 in aggregate -- compare with applicant’s Fig. 4]; (3) wherein the iterative structure comprises a waveform extended along a radial direction from one or more of the inner wall or the outer wall;   (4) wherein the iterative structure comprises a first wall [see annotations] and a second wall [see annotations1] together defining a ramp structure extended from along circumferentially in the detonation chamber, the ramp structure extended circumferentially in the detonation chamber, and the ramp structure extended radially from the inner wall, from the outer wall, or from both the inner wall and the outer wall. [Figs. 1, 2]; wherein the waveform comprises one or more of a triangle wave, a box wave, a sawtooth wave, a sine wave, or combinations thereof [Fig. 3 in combination with Figs. 1, 2]; wherein the second wall [see annotations] is extended substantially circumferentially from the first wall to the inner wall or the outer wall to which the first wall is connected; (17) further comprising: a fuel injector extended along a longitudinal direction, wherein a fuel injector outlet is positioned in an area between the second wall and the first wall; wherein the fuel injector outlet is positioned between the inner wall or the outer wall from which the first wall is extended and a first radial height of the first wall;  wherein the fuel injector outlet is positioned upstream of the ramp structure [inherent 6 receives fuel]; (8) wherein the iterative structure comprises two or more arcuate portions at the detonation chamber [any number of element “4” together can form an arcuate portion, and there are many arcuate portions that can be defined -- compare with applicant’s Fig. 4] wherein each arcuate portion of the iterative structure comprises a radial wall extended to a first radial height from one or more of the inner wall or the outer wall, and a second wall extended from the first radial height at the radial wall to the inner wall or the outer wall to which the radial wall is connected; wherein the second wall is extended from the radial wall along the desired direction of pressure wave propagation in the detonation chamber;  wherein the first radial height is between 3% and 50% of a flowpath height, wherein the flowpath height is extended from the inner wall to the outer wall;  wherein the first radial height is between 3% and 25% of a flowpath height, wherein the flowpath height is extended from the inner wall to the outer wall;  wherein the second wall is extended at least partially circumferentially from the radial wall to the inner wall or the outer wall to which the radial wall is connected; (13) wherein the system iterative structure comprises two or more arcuate portions in circumferential arrangement in the detonation chamber [any number of element “4” together can form an arcuate portion, and there are many arcuate portions that can be defined -- compare with applicant’s Fig. 4];  wherein the system comprises between two and two-hundred arcuate portions of the iterative structure in circumferential arrangement in the detonation chamber [any number of element “4” together can form an arcuate portion, and there are many arcuate portions that can be defined in Fig. 1 which are within the claimed range, e.g. top and bottom halves or in thirds, fourths, etc.];  wherein the first ramp wall and the second ramp wall each extend along the desired direction of pressure wave propagation to the inner wall or the outer wall.

    PNG
    media_image1.png
    353
    668
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    277
    499
    media_image2.png
    Greyscale

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/129920 in view of in view of Gamezo et al (2012/007090) and/or Snyder (2012/0216504) and further in view of either Morrison et al (3,240,010) or Mizener et al (2018/0080412).  WO ‘920 appear to illustrate the claimed range of   wherein the first radial height is between 3% and 50% of a flowpath height, wherein the flowpath height is extended from the inner wall to the outer wall;    wherein the first radial height is between 3% and 25% of a flowpath height, wherein the flowpath height is extended from the inner wall to the outer wall.  Alternately, determining the first radial height is considered a matter of finding the workable ranges in the art and it would have been obvious to one of ordinary skill in the art to employ the claimed ranges of between 3% and 50%, and more narrowly between 3% and 25%, of a flowpath height, wherein the flowpath height is extended from the inner wall to the outer wall, as an obvious matter of using the workable ranges in the art. WO ‘920 teach various aspects of the claimed invention but do not explicitly teach a fuel injector 20 extended along a longitudinal direction [through wall 16], wherein a fuel injector outlet 20 is positioned in an area between the second wall and the first wall 19, 20; wherein the fuel injector outlet is positioned between the inner wall or the outer wall from which the first wall is extended and the first radial height of the first wall;   wherein the fuel injector outlet 20 is positioned upstream [through wall 16] of the detonation chamber.  Mizener et al teach a fuel injector [holes in 704-h in Fig. 7E, 7G] extended along a longitudinal direction, wherein a fuel injector outlet is positioned in an area between the second wall and the first wall [708 and 710]; wherein the fuel injector outlet is positioned between the inner wall or the outer wall from which the first wall is extended and the first radial height of the first wall;   wherein the fuel injector outlet is positioned upstream of the detonation chamber.  Morrison et al and Mizener et al teach the fuel injection outlets facilitate mixing of the fuel and oxidizer in the detonation chamber.  It would have been obvious to one of ordinary skill in the art to employ a fuel injector extended along a longitudinal direction, wherein a fuel injector outlet is positioned in an area between the second wall and the first wall;   wherein the fuel injector outlet is positioned upstream of the detonation chamber, as taught by either Morrison or Mizener et al, and thus also upstream of the ramp of WO ‘920, in order to facilitate mixing of the fuel and oxidizer.  As for wherein the fuel injector outlet is positioned between the inner wall or the outer wall … and the first radial height of the first wall, this is considered within the ordinary skill in the art.  Note Mizener already teach the fuel injector outlets 704-h may be “close” to the inner or outer wall and the height of the ramps / first wall is obvious to vary for strengthening the hot zones within the detonation chamber.  Gamezo et al may be cited to show the use of an iterative structure forming a triangular waveform that forms a first [radial] wall with first radial height and a second wall together defining a ramp structure.  Gamezo teaches the iterative structure weakens propagation of detonation in an undesired direction [left to right in Figs. 1, 2A-L, see paragraphs 0035-0036]; whereas the iterative structure of Figs. 3 strengthens the detonation in the desired direction2 [left to right in Fig. 3A-L, see paragraphs 0039]; the iterative structure an iterative structure positioned at one or both of the inner wall or the outer wall, wherein the iterative structure comprises a first threshold structure corresponding to a first pressure wave attenuation and a second threshold structure corresponding to a second pressure wave attenuation, wherein the iterative structure provides for pressure wave strengthening along a first direction in the detonation chamber [left to right in Fig. 2] or pressure wave weakening along a second direction [left to right in Fig. 3, note the iterative structure are in the reverse direction from in Fig. 2] opposite of the first circumferential direction, and wherein the first direction corresponds to a desired direction of pressure wave propagation in the detonation chamber [Fig. 3].  Gamezo further teaches that the radial height of the triangular iterative structure may be relatively large to the flowpath height and thus extend past any fuel injector outlets, once combined with e.g. Mizener.  Alternately, Snyder may be cited to show the use of an iterative structure 34 forming a triangular waveform that forms a first [radial] wall with first radial height and a second wall together defining a ramp structure.  Snyder [Fig. 2A included below] teaches the iterative structure weakens propagation of detonation in an undesired direction [42 in Fig. 2a]; whereas the iterative structure of Figs. 3 strengthens the detonation in the desired direction3 [44, see paragraphs 0023]; the iterative structure an iterative structure positioned at one or both of the inner wall or the outer wall, wherein the iterative structure comprises a first threshold structure corresponding to a first pressure wave attenuation and a second threshold structure corresponding to a second pressure wave attenuation, wherein the iterative structure provides for pressure wave strengthening along a first direction in the detonation chamber [44] or pressure wave weakening along a second direction [42] opposite of the first circumferential direction, and wherein the first direction 44 corresponds to a desired direction of pressure wave propagation in the detonation chamber.  Snyder further teaches that the radial height of the triangular iterative structure may be relatively large to the flowpath height and thus extend past any fuel injector outlets, once combined with e.g. Mizener.  Snyder teaches by using the iterative structure the combustion pressure wave is weakened in the undesired direction and strengthen in the desired direction [paragraph 0023].  

    PNG
    media_image3.png
    200
    541
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to employ an iterative structure positioned at one or both of the inner wall or the outer wall, wherein the iterative structure comprises a first threshold structure corresponding to a first pressure wave attenuation and a second threshold structure corresponding to a second pressure wave attenuation, wherein the iterative structure provides for pressure wave strengthening along a first circumferential direction in the detonation chamber or pressure wave weakening along a second circumferential direction opposite of the first circumferential direction, and wherein the first circumferential direction corresponds to a desired direction of pressure wave propagation in the detonation chamber, using the geometry of Gamezo et al and/or Snyder, and to preferentially set the direction of propagation of the detonation and sustain the unidirectional or co-directional rotating [detonation] pressure waves, by using the iterative structure of Gamezo et al or Snyder to strengthen the detonation along the [first ] circumferential direction of WO ‘920 and suppress the detonation in the second [circumferential] direction.  It would have been obvious to one of ordinary skill in the art to vary the first radial height of the first wall to be past the fuel injector outlets, or the fuel injector outlet is positioned between the inner wall or the outer wall … and the first radial height of the first wall, in order to size the first radial height using the typical sizing / positioning used in the art as taught by e.g. Mizener et al for the typical fuel injection opening positioning and the relatively high heights envisioned by Gamezo and/or Snyder as being within the workable ranges in the art, as there are only two variables in play and each of which is well known in the art.  
	In combination the prior art teach:
A system for rotating detonation combustion, the system comprising: an inner wall and an outer wall each extended around a centerline axis, wherein a detonation chamber is defined between the inner wall and the outer wall; and an iterative structure positioned at one or both of the inner wall or the outer wall, wherein the iterative structure [WO ‘920] comprises a first threshold structure corresponding to a first pressure wave attenuation and a second threshold structure corresponding to a second pressure wave attenuation [as modified by Gamezo and/or Snyder], wherein the iterative structure provides for pressure wave strengthening along a first circumferential direction in the detonation chamber and pressure wave weakening along a second circumferential direction opposite of the first circumferential direction to sustain one or more unidirectional or co-directional rotating pressure waves [WO ‘920 as modified by Gamezo and/or Snyder], and wherein the first circumferential direction corresponds to a desired direction of pressure wave propagation in the detonation chamber [WO ‘920 as modified by Gamezo and/or Snyder];  wherein the iterative structure comprises an arcuate portion, wherein the arcuate portion comprises the first threshold structure and the second threshold structure; (3) wherein the iterative structure comprises a waveform extended along a radial direction from one or more of the inner wall or the outer wall;  (4) wherein the iterative structure comprises a first wall and a second wall together defining a ramp structure, the ramp structure extended circumferentially in the detonation chamber, and the ramp structure extended radially from the inner wall, from the outer wall, or from both the inner wall and the outer wall [as modified by Gamezo and/or Snyder]; wherein the waveform comprises one or more of a triangle wave, a box wave, a sawtooth wave, a sine wave, or combinations thereof; wherein the second wall is extended substantially circumferentially from the first wall to the inner wall or the outer wall to which the first wall is connected; (17) further comprising: a fuel injector [as added by Morrison or Mizener] extended along a longitudinal direction, wherein a fuel injector outlet is positioned in an area between the second wall and the first wall; wherein the fuel injector outlet is positioned between the inner wall or the outer wall from which the first wall is extended and a first radial height of the first wall;  wherein the fuel injector outlet is positioned upstream of the ramp structure; (8) wherein the iterative structure comprises two or more arcuate portions at the detonation chamber, wherein each arcuate portion of the iterative structure comprises a radial wall extended to a first radial height from one or more of the inner wall or the outer wall, and a second wall extended from the first radial height at the radial wall to the inner wall or the outer wall to which the radial wall is connected; wherein the second wall is extended from the radial wall along the desired direction of pressure wave propagation in the detonation chamber;  wherein the first radial height is between 3% and 50% of a flowpath height, wherein the flowpath height is extended from the inner wall to the outer wall;  wherein the first radial height is between 3% and 25% of a flowpath height, wherein the flowpath height is extended from the inner wall to the outer wall;  wherein the second wall is extended at least partially circumferentially from the radial wall to the inner wall or the outer wall to which the radial wall is connected; (13) wherein the iterative structure comprises two or more arcuate portions in circumferential arrangement in the detonation chamber [WO ‘920];  wherein the system comprises between two and two-hundred arcuate portions of the iterative structure in circumferential arrangement in the detonation chamber;  wherein the first ramp wall and the second ramp wall each extend along the desired direction of pressure wave propagation to the inner wall or the outer wall [directions taught by Gamezo and/or Snyder]
Response to Arguments
 Applicant's arguments filed 3/07/2022 have been fully considered but they are not persuasive. 
 Applicant alleges that 
“WO ’920 does not disclose “pressure wave weakening along a second circumferential direction opposite of the first circumferential direction.” The Office Action fails to align a feature of WO ’920 with the claimed “pressure wave weakening.”” 
In rebuttal, note that this is a zero sum situation in that when wave rotation is strengthened in one direction it is simultaneously weakened in the other.  Accordingly, applicant’s arguments are not persuasive. 
As for the combination of Gamezo with WO ‘920, applicant argues that Gamezo’s structure is applicable only to detonation promotion in in the longitudinal direction vs in the circumferential direction.  On the contrary, Gamezo’s teachings are applicable to the desired direction of detonation wave traveling since detonation propagation in the circumferential direction can occurs merely by [e.g. gradually] bending the detonation flow path and the analogous fundamental phenomenon will occur in the detonation flow path if it its straight / axial / longitudinal vs circumferential.  Furthermore, Gamezo cites [paragraphs 0005, 0029, 0035] as well as incorporates by reference [paragraph 0084] the G. O. Thomas, R. Ll. Williams, "Detonation interaction with wedges and bends". Shock Waves 11(2002) 481-492 as relevant to the invention.  Accordingly, it is clear that the teachings are not limited to longitudinal / axial travel of the detonation wave but also to promoting travel of detonation pressure waves around circumferential bends as well as suppression of the pressure waves in the opposite direction.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

April 28, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note the annotations of the first and second wall may be reversed, as long as they correlate with the direction of rotation of the pressure / detonation wave.
        2 Note the orientation of the iterative structure is reversed in Fig 3 from Fig 2.  Thus showing that in a fixed orientation the same iterative structure weakens the detonation in the undesired direction and strengthens the detonation in the desired direction.
        3 Note the orientation of the iterative structure is reversed in Fig 3 from Fig 2.  Thus showing that in a fixed orientation the same iterative structure weakens the detonation in the undesired direction and strengthens the detonation in the desired direction.